Case: 17-13780    Date Filed: 08/17/2018   Page: 1 of 27


                                                                        [PUBLISH]




               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-13780
                          ________________________

                      D.C. Docket No. 1:15-cv-23502-RNS



MARLA DIXON and
EARL REESE-THORNTON, SR.,
Individually and as parents and natural guardians of
E.R.T., JR., a minor,

                                             Plaintiffs-Appellees-Cross Appellants,

versus

UNITED STATES OF AMERICA,

                                         Defendant-Appellant-Cross Appellee.
                          ________________________

                  Appeals from the United States District Court
                      for the Southern District of Florida
                         ________________________

                                (August 17, 2018)
               Case: 17-13780       Date Filed: 08/17/2018      Page: 2 of 27


Before TJOFLAT and ROSENBAUM, Circuit Judges, and URSULA UNGARO, *
District Judge.

ROSENBAUM, Circuit Judge:

       The fictional Angus MacGyver’s defining talent is his ability to cobble

together a solution when the precise tools he needs to solve a problem are not

available.1    As “Mac” has explained, “If you don’t have the right equipment for

the job, you just have to make it yourself.” MacGyver: Out in the Cold (ABC

television broadcast Feb. 16, 1987). So synonymous with improvising has the

name “MacGyver” become that the Oxford Dictionaries added the name to their

collection as a verb meaning to “[m]ake or repair (an object) in an improvised or

inventive     way,     making       use     of       whatever   items     are     at    hand.”

https://premium.oxforddictionaries.com/us/definition/american_english/macgyver.

       The Federal Tort Claims Act’s (“FTCA”) directive making the federal

government liable “in the same manner and to the same extent as a private

individual under like circumstances,” 28 U.S.C. § 2674, requires courts to

MacGyver a remedy in fashioning tort-damages awards against the United States,


       *
          The Honorable Ursula Ungaro, United States District Court for the Southern District of
Florida, sitting by designation.
        1
          Angus MacGyver is the lead character in the television series MacGyver, a show that
centers on MacGyver’s use of scientific knowledge to solve problems and to extricate himself
and his team members from danger. The original version of MacGyver, starring Richard Dean
Anderson,       ran    from      1985 through      1992.        MacGyver (original),      IMDb,
https://www.imdb.com/title/tt0088559/?ref_=nv_sr_2 (last visited Aug. 13, 2018). In 2016, the
series was rebooted, this time with Lucas Till playing the name character. MacGyver (reboot),
IMDb, https://www.imdb.com/title/tt1399045/?ref_=nv_sr_1 (last visited Aug. 13, 2018).
                                                 2
             Case: 17-13780     Date Filed: 08/17/2018   Page: 3 of 27


where the unique aspects of the federal government make it difficult or impossible

to strictly apply a state damages statute to the government. In those situations,

courts must approximate the statutory remedy as closely as they can to achieve the

ends required by the FTCA.

      Here, we review the district court’s efforts in improvising application of

Florida’s medical-malpractice-damages statute, section 768.78(2) of the Florida

Statutes, to Appellant-Cross-Appellee United States. Following a bench trial, the

United States was held liable upon the district court’s finding that a doctor at a

federal health facility caused Plaintiffs-Appellees-Cross-Appellants’ son E.R.T., Jr.

(“E.R.T.”), to suffer severe and life-altering injuries at the time of his birth. On

appeal, the government challenges the district court’s application of section

768.78(2) to the method of payment the district court chose for the government to

satisfy the judgment against it. Plaintiffs, meanwhile, cross-appeal the district

court’s jerry-rigging of section 768.78(2)’s bond requirement as the court found it

pertains to the United States.      The district court did an admirable job of

MacGyvering a solution in this case, and we affirm much of what it did.

Nevertheless, for the reasons that follow, we must reverse discrete portions of the

district court’s judgment and remand for further proceedings consistent with this

opinion.




                                         3
             Case: 17-13780     Date Filed: 08/17/2018   Page: 4 of 27


                                         I.

      E.R.T. was born at the North Shore Medical Center. Dr. Ata Atogho, an

employee of a federally supported community health center, delivered him.

      Unfortunately, the birth was a difficult one. During the process, Dr. Atogho

violated the requisite standard of care and caused E.R.T. to experience profound

brain damage. As a result, E.R.T. is in “a near persistent vegetative state.” He will

need round-the-clock care for the rest of his life, and his condition is not expected

to ever significantly improve. E.R.T. has a life expectancy of 30 years.

      Faced with this reality, E.R.T.’s parents, Plaintiffs-Appellees-Cross

Appellants Marla Dixon and Earl Reese-Thornton, Sr., filed suit against the United

States under the FTCA and Florida law. In their complaint, they asserted two

FTCA claims against the United States: one for Dr. Atogho’s medical negligence

and one for the vicarious liability of the community health center for Dr. Atogho’s

medical negligence.

      Following a bench trial, the district court found the United States liable to

Dixon and Reese-Thornton, Sr., for Dr. Atogho’s negligence.              Among other

damages, the district court concluded that Plaintiffs would suffer a total of

$20,965,146 in future economic damages, consisting of E.R.T.’s future medical

expenses and the loss of E.R.T.’s future earnings, with a present money value of

$13,860,943.91.

                                         4
                Case: 17-13780       Date Filed: 08/17/2018       Page: 5 of 27


       The district court then had to decide how any damages awarded should be

paid. Section 768.78(2) of the Florida Statutes allows a defendant in a medical-

malpractice case to make payment of future economic damages either by lump-

sum payment for all damages, with future economic damages and expenses

reduced to present value, or by periodic payments. Fla. Stat. § 768.78(2). If a

party chooses to make periodic payments, the amount of the payments “shall equal

the dollar amount of all future damages before any reduction to present value.”

Fla. Stat. § 768.78(2)(b)(1). A party who wishes to make periodic payments must

post a bond or other security to ensure full payment of the damages awarded. Id. at

§ 768.78(2)(b)(2).

       Invoking this statute, the United States requested that any future-economic-

damages award to Plaintiff be paid in periodic payments, rather than a lump-sum

payment. But it asserted that, unlike a private party, the United States cannot be

subject to continuing obligations under the FTCA.2 For this reason, the United

States requested to pay the entire amount of future economic damages, not reduced

to present money value, into the district court’s registry for distribution to Plaintiffs

on a periodic basis. And in the case that E.R.T. died before turning 30 years old,



       2
         Whether, in fact, the FTCA precludes the United States from being required to pay
damages as a continuing obligation is not at issue in this appeal. We therefore take no position
on that question. For an explanation of why other courts have concluded that the FTCA does not
allow the United States to be subject to a continuing obligation see, e.g., Hull v. United States,
971 F.2d 1499, 1504-05 (10th Cir. 1992).
                                                5
                Case: 17-13780        Date Filed: 08/17/2018        Page: 6 of 27


the United States sought for the district court to order any remaining funds in the

court’s registry to revert to the United States. Finally, the United States posited

that though it advocated for periodic payments to be made from the funds in the

court’s registry, the deposit of the full funds would itself act as the security

ensuring payment of the full award in the future. So, the government reasoned, no

separate bond was necessary.

       The district court granted the government’s request to make a single

payment into a trust 3 for periodic disbursement to Plaintiffs. But it denied the

government’s plea for a reversionary interest in the monies the government

deposited. Nevertheless, the district court agreed that the government’s deposit of

the total award in the trust served the purpose of section 768.78’s bond

requirement, so it did not require the United States to pay a bond.

       But the United States later suggested that its agreement to pay the full award

was qualified, based on the availability of government funds for that purpose.4 So

Plaintiffs urged the district court to require the United States to pay a bond to


       3
          The district court concluded that Rule 67, Fed. R. Civ. P., does not authorize payment of
future economic damages into the court’s registry. Rather, the court reasoned, the same effect
could be achieved by ordering the United States to deposit the full award of future economic
damages into a trust to be disbursed by a qualified trustee in accordance with the court’s
schedule.
        4
          The United States cited 42 U.S.C. § 233(k) as the basis for its position. In relevant part,
that section requires the Secretary of the Department of Health and Human Services to establish
a fund, subject to appropriation, “not to exceed a total of $10,000,000 for each . . . fiscal year”
for the payment of judgments against the United States for, among other things, damages caused
by licensed healthcare practitioners who are deemed employees of the Public Health Service.
                                                 6
              Case: 17-13780    Date Filed: 08/17/2018   Page: 7 of 27


secure the full payment of the damages award. The district court denied Plaintiffs’

request, based on “the good faith and credit of the United States.”

      With respect to the loss-of-future-earnings component of the future-

economic-damages award, the district court directed that $1 million of it be paid

when E.R.T. reaches the age of 17 1/2 years and the balance be paid on a yearly

basis beginning when E.R.T. turns 20. Finally, as relevant to this appeal, the

district court ordered payment of future economic damages into the trust within 30

days of the entry of a decision on appeal.

      On appeal, the government does not challenge the district court’s liability

determination or the total amount of damages awarded. Instead, the United States

raises the following three issues: (1) it contends the district court should have

granted its request for a reversionary interest for the United States in the trust,

should E.R.T. meet an untimely demise; (2) it asserts the district court abused its

discretion in requiring a lump-sum payment of $1 million in lost-future-earnings-

capacity damages to Plaintiffs when E.R.T. becomes 17 1/2 years old; and (3) it

argues the district court erred when it required payment within 30 days after we

issue a decision on appeal in this case, without regard to whether the United States

may seek further review.

      Plaintiffs cross-appeal. They take issue with the district court’s decision to

authorize periodic payments in the absence of “a bond, security or adequate

                                             7
              Case: 17-13780    Date Filed: 08/17/2018    Page: 8 of 27


assurance of ‘full payment’” and where the government did not make “full

payment” of economic damages immediately in trust, following the entry of

judgment.

                                         II.

                                         A.

      This case raises four questions of law: (1) whether the district court erred in

allowing the United States to pay the future-economic-damages award into a trust

to be dispensed periodically; (2) whether the district court erred in determining that

the United States has no reversionary interest in such a damages award; (3)

whether the district court erred in concluding that the United States has no right to

interest in the case of E.R.T.’s premature death; (4) and whether the district court

erred in requiring the government to pay the judgment within thirty days of the

entry of a decision on appeal. We conduct de novo review of questions of law, see

Sec. & Exch. Comm’n v. Graham, 823 F.3d 1357, 1360 (11th Cir. 2016), and

address each issue in turn below.

1.    The district court did not err in allowing the United States to pay the full
      damages award into a trust for E.R.T. to be dispensed periodically without
      requiring the United States to make a security payment for the full amount of
      damages.
       We first address Plaintiffs’ cross-appeal.     As we have noted, Plaintiffs

challenge the district court’s decision to authorize periodic payments in the

absence of “a bond, security or adequate assurance of ‘full payment,’” Fla. Stat. §

                                          8
               Case: 17-13780      Date Filed: 08/17/2018     Page: 9 of 27


768.78, and where the government did not immediately make “full payment,” id.,

of economic damages in trust, following the entry of judgment.                 Essentially,

Plaintiffs assert that the district court could adopt the periodic-payment method

that section 768.78 authorizes only if it also imposed all of the rest of the section’s

requirements—full payment or the payment of security guaranteeing full

payment—on the government. To resolve this issue, we must consider whether the

FTCA—the source of the district court’s authority to apply section 768.78—

allowed the district court’s departure from the strict application of section 768.78.

       We begin by examining the FTCA. As relevant here, the FTCA makes the

United States generally liable “in the same manner and to the same extent as a

private individual under like circumstances.” 5 28 U.S.C. § 2674. To achieve this

outcome, courts may “craft remedies that approximate the results contemplated by

state statutes.” Dutra v. United States, 478 F.3d 1090, 1092 (9th Cir. 2007) (citing

28 U.S.C. § 2674; citing also United States v. Olson, 546 U.S. 43 (2005)); see also

Lee v. United States, 765 F.3d 521, 527 (5th Cir. 2014); Hill v. United States, 81
F.3d 118, 120-21 (10th Cir. 1996); Cibula v. United States, 664 F.3d 428, 433 (4th

Cir. 2012); Askew v. United States, 786 F.3d 1091, 1093 (8th Cir. 2015).




       5
        But the FTCA excepts from this rule interest prior to judgment and punitive damages.
28 U.S.C. § 2674.
                                             9
             Case: 17-13780     Date Filed: 08/17/2018   Page: 10 of 27


      As we have noted, the government contended in the district court that the

court could allow the government to make periodic payments by borrowing that

remedy from section 768.78(2)(a)(2). That provision states,

      (2)(a) In any action for damages based on personal injury or wrongful
      death arising out of medical malpractice, . . . in which the trier of fact
      makes an award to compensate the claimant for future economic
      losses, payment of amounts intended to compensate the claimant for
      these losses shall be made by one of the following means:

      2. The court shall, at the request of either party, enter a judgment
      ordering future economic damages, as itemized pursuant to s. 768.77,
      to be paid by periodic payments rather than lump sum.

Fla. Stat. § 768.78(2)(a)(2). Plaintiffs, however, retort that another aspect of

section 768.78(2)—subsection (b)—precludes periodic payments in the absence of

the posting of security for the full award. Subsection (b)(2) provides,

      (b) For purposes of this subsection, “periodic payment” means
      provision for the spreading of future economic damages payments, in
      whole or in part, over a period of time, as follows:

      2. The defendant shall be required to post a bond or security or
      otherwise to assure full payment of these damages awarded. . . . If the
      defendant is unable to adequately assure full payment of the damages,
      all damages, reduced to present value, shall be paid to the claimant in
      a lump sum. . . . Upon termination of periodic payments, the security,
      or so much as remains, shall be returned to the defendant.

Fla. Stat. § 768.78(2)(b)(2).

      Upon review of these two portions of section 768.78(2), we agree with

Plaintiffs that, as a general matter, this statute’s use of the mandatory “shall”

requires the posting of security if periodic payments are authorized. See Sanders v.
                                         10
              Case: 17-13780   Date Filed: 08/17/2018    Page: 11 of 27


City of Orlando, 997 So. 2d 1089, 1095 (Fla. 2008) (“The word ‘shall’ is

mandatory in nature.”). But that is not the end of our inquiry.

       Since the court’s job under the FTCA is to “approximate” the results of state

statutes, we must consider whether the district court’s resolution of the security

issue effectively served the same purpose as the statute’s security requirement. We

find that it did.

       The purpose of section 768.78(b)(2)’s security requirement is to guarantee

payments to the plaintiff, in case a defendant making periodic payments

experiences economic-insolvency problems down the road.              See id. (“The

defendant shall be required to post a bond or security or otherwise to assure full

payment of these damages awarded.”) (emphasis added). So as long as the district

court ensured that all periodic payments would be made, it approximated the

results of section 768.78(b)(2). Here, the district court accounted for section

768.78(b)(2)’s concern when it noted that the government would be making full

payment into the trust for the later dispensing of periodic payments to Plaintiffs.

That action in and of itself ensured full payment to Plaintiffs. And even to the

extent that the law might prevent the United States from paying more than $10

million at once, the district court determined that “the good faith and credit of the

United States” guaranteed full payment. We find no error, based on the unique

circumstances of the United States when it is a debtor. Cf. Fed. R. Civ. P. 62(e)

                                         11
             Case: 17-13780     Date Filed: 08/17/2018     Page: 12 of 27


(“The court must not require a bond, obligation, or other security from the

appellant when granting a stay on an appeal by the United States, its officers, or its

agencies or on an appeal directed by a department of the federal government.”); 28

U.S.C. § 2408 (“Security for damages or costs shall not be required of the United

States . . . on the issuance of process or the institution or prosecution of any

proceeding.”).

      Nor are we persuaded by Plaintiffs’ argument that the United States’s failure

as of this time to make the lump-sum payment into the trust proves that security

was necessary. This argument is flawed: the United States has yet to make the

payment because the case is on appeal and judgment is stayed. See infra at Section

II.A.4.

      In short, the district court was not obligated to strictly apply Florida’s

periodic-payment statute to the United States, nor could it have done so. The court

needed only to craft a framework for the United States that approximated the

results contemplated by state law. And it did just that.

2.    The district court did not err in concluding that the United States was not
      entitled to a reversionary interest in any future economic damages
      remaining in the trust after E.R.T.’s death.
      We now turn to the heart of the United States’s appeal: whether the

government is entitled to a reversionary interest in any of the future economic

damages remaining in the trust if E.R.T. dies prematurely. To resolve this issue,


                                         12
             Case: 17-13780     Date Filed: 08/17/2018    Page: 13 of 27


we begin with the language of section 768.78. If the statutory text is “clear and

unambiguous and conveys a clear and definite meaning,” our task also ends with

the language. Diamond Aircraft Indus., Inc. v. Horowitch, 107 So. 3d 362, 367

(Fla. 2013) (citation and quotation marks omitted).

      We find the language of section 768.78(2) to clearly and unambiguously

require payment of the full future-economic-damages award, regardless of whether

the intended recipient dies before the end of the period for which damages are

awarded. Several aspects of the text require this reading. For convenience in

following our analysis, we reprint all relevant parts of the statute here:

      (2)(a) In any action for damages based on personal injury or wrongful
      death arising out of medical malpractice, . . . in which the trier of fact
      makes an award to compensate the claimant for future economic
      losses, payment of amounts intended to compensate the claimant for
      these losses shall be made by one of the following means:

      1. The defendant may make a lump-sum payment for all damages so
      assessed, with future economic losses and expenses reduced to present
      value; or

      2. The court shall, at the request of either party, enter a judgment
      ordering future economic damages, as itemized pursuant to s. 768.77,
      to be paid by periodic payments rather than lump sum.

      (b) For purposes of this subsection, “periodic payment” means
      provision for the spreading of future economic damages payments, in
      whole or in part, over a period of time, as follows:

      1. A specific finding of the dollar amount of periodic payments which
      will compensate for these future damages after offset for collateral
      sources shall be made. The total dollar amount of the periodic

                                          13
             Case: 17-13780    Date Filed: 08/17/2018   Page: 14 of 27


      payments shall equal the dollar amount of all such future damages
      before any reduction to present value.

      2. The defendant shall be required to post a bond or security or
      otherwise to assure full payment of these damages awarded. . . . If the
      defendant is unable to adequately assure full payment of the damages,
      all damages, reduced to present value, shall be paid to the claimant in
      a lump sum. . . . Upon termination of periodic payments, the security,
      or so much as remains, shall be returned to the defendant.

      ...

Fla. Stat. § 768.78(2) (emphasis added).

      First, as we have noted, section 768.78(2) applies when “the trier of fact

makes an award to compensate the claimant for future economic losses.” Id. §

768.78(2)(a).   That is a one-time occurrence at the end of the fact-finding

process—before the trier of fact can possibly know whether the claimant will

actually live the expected lifespan and incur all future economic losses anticipated.

Section 768.78(2) then sets forth two alternative ways of making “payment of

amounts intended to compensate the claimant for these losses.” Id. (emphasis

added). The use of the word “intended” is significant. It suggests that the payment

of amounts may or may not actually compensate the claimant for his losses—

because, at the time the award is made, no one can know with certainty that the

claimant will actually require the entire award and nothing more. In actuality, the

claimant may die before receiving the entire award or may outlive the award and

incur losses for which the award does not account. But had the Florida legislature

                                           14
             Case: 17-13780    Date Filed: 08/17/2018   Page: 15 of 27


wished for section 768.78(2) to award only actual future economic damages, we

expect it would have omitted the word “intended” and written the section to read,

“payment of amounts to compensate the claimant for these losses.”

      Second, subsection (2)(a)(1) bolsters this conclusion. It states that “[t]he

defendant may make a lump-sum payment for all damages so assessed . . . .” Fla.

Stat. § 768.78(2)(a)(1) (emphasis added). “So assessed” refers to the “award to

compensate the claimant for future economic losses” described in section

768.78(2)(a). See id. at § 768.78(2)(a). And “assessed” means “[t]o charge (a

person or property) with a special payment, such as a tax or fine.” Assess, The

American Heritage Dictionary (5th ed. 2011). In other words, at the time the trier

of fact determined the award of future economic damages, that award was

“assessed,” or “charged.” It was not subject to revision.

      Third, subsection (2)(a)(2) authorizes the award of future economic damages

“to be paid by periodic payments rather than lump sum.” Id. at § 768.78(2)(a)(2)

(emphasis added). This language suggests that the periodic payments are expected

to serve as the equivalent of the “lump-sum payment for all damages so assessed”

referred to in subsection (2)(a)(1). The lump-sum payment compensates for the

entire award (reduced to present value); it is not subject to revision upon the

claimant’s early death.




                                         15
             Case: 17-13780     Date Filed: 08/17/2018   Page: 16 of 27


      Fourth, subsection (2)(b)(1) requires the “total dollar amount of the periodic

payments [to] equal the dollar amount of all [assessed] future damages before any

reduction to present value.”     Id. at § 768.78(2)(b)(2) (emphasis added).       Put

simply, this subsection requires the defendant to pay the total of all assessed future

economic damages, regardless of whether the defendant does so by lump sum or

by periodic payment.

      Fifth, subsection (2)(b)(2) requires the posting of security when a defendant

chooses to make periodic payments “to assure full payment of these damages

awarded.” Id. at § 768.78(2)(b)(2) (emphasis added). So section 768.78(2)(b)(2)

recognizes both that the total of all periodic payments is “awarded” at the time the

factfinder makes the award of future economic damages and that “full payment” of

the amount “awarded” is required. Indeed, this section further cautions, “If the

defendant is unable to adequately assure full payment of the damages, all damages,

reduced to present value, shall be paid to the claimant in a lump sum.”            Id.

(emphasis added). Once again, the statute equates the total value of all periodic

payments with the present value of a lump-sum payment.

      And notably, no aspect of section 768.78(2) provides for any kind of

reduction to the factfinder’s award of future economic damages.           The statute

likewise makes no contingency for if a claimant outlives his expected lifespan (and

therefore his award of future economic damages). In fact, other than reduction to

                                         16
             Case: 17-13780    Date Filed: 08/17/2018   Page: 17 of 27


present value, the statute does not allow for adjustments of any kind to the actual

damages award.

      Therefore, we conclude that the text of section 768.78(2) clearly and

unambiguously precludes the award of a reversionary interest should the claimant

die before expected.

      Nor are we convinced of the contrary by the government’s comparison of

subsections 768.78(1) and 768.78(2). To explain the government’s argument and

why we do not find it persuasive, we begin by noting the relationship between the

two subsections. While subsection (2) applies in medical-malpractice cases only,

subsection (1) sets forth a similar framework for the payment of future economic

losses in all other cases where these losses exceed $250,000. Compare Fla. Stat. §

768.78(2) with id. at § 768.78(1). Subsection 768.78(1)(b) states,

      In entering a judgment ordering the payment of [awarded] future
      damages by periodic payments, the court shall make a specific finding
      of the dollar amount of periodic payments which will compensate the
      judgment creditor for these future damages after offset for collateral
      sources. The total dollar amount of the periodic payments shall equal
      the dollar amount of all such future damages before any reduction to
      present value, less any attorney’s fees payable from future damages in
      accordance with paragraph (f). The period of time over which the
      periodic payments shall be made is the period of years determined by
      the trier of fact in arriving at its itemized verdict and shall not be
      extended if the plaintiff lives beyond the determined period. If the
      claimant has been awarded damages to be discharged by periodic
      payments and the claimant dies prior to the termination of the period
      of years during which periodic payments are to be made, the
      remaining liability of the defendant, reduced to present value, shall be
      paid into the estate of the claimant in a lump sum. . . .
                                        17
             Case: 17-13780     Date Filed: 08/17/2018   Page: 18 of 27




Fla. Stat. § 768.78(1)(b) (emphasis added). So in cases concerning non-medical-

malpractice awards of future economic damages, the statute expressly states that

when it comes to periodic payments, the amount of monies due is not affected by

either the claimant’s premature death or by his longer-than-anticipated life. This

italicized language, however, is not present in subsection (2).

      The government contends that the italicized language’s absence from

subsection (2) means that payments for future economic losses in medical-

malpractice cases cease with the premature death of the claimant. In support of

this theory, the government relies on Hamdan v. Rumsfeld, 548 U.S. 557 (2006),

and Olmstead v. FTC, 44 So. 3d 76 (Fla. 2010), both of which invoke the canon of

statutory construction that “a negative inference may be drawn from the exclusion

of language from one statutory provision that is included in other provisions of the

same statute.” Hamdan, 548 U.S. at 578.

      But “[n]o canon of interpretation is absolute.” Antonin Scalia & Bryan A.

Garner, Reading Law: The Interpretation of Legal Texts 59 (2012). And in this

case, the canon cannot apply. For if it did, it would require us to reject the plain

and unambiguous meaning of section 768.78(2).

      Plus, construing subsection (2) to allow for what subsection (1) expressly

precludes would also create significant administrative issues for which the statute

offers no solutions. Besides prohibiting a reduction of the future-economic-losses
                                         18
             Case: 17-13780     Date Filed: 08/17/2018   Page: 19 of 27


award based on actual lifespan, subsection (1) also forbids an enlargement of the

future-economic-losses award when the claimant outlives the expected lifespan.

Fla. Stat. § 768.78(1)(b) (“The period of time over which the periodic payments

shall be made . . . shall not by extended if the plaintiff lives beyond the determined

period.”). So if, under subsection (2), courts could create a reversionary interest in

the case of premature death, by the government’s reasoning, they would also have

to be able to increase an award in the case of later-than-expected death since

subsection (1) precludes enlargements of awards under such circumstances, and

that language is not included in subsection (2). And in that case, the statute makes

no provision for how a court would impose that increased award. Would the court

have to reopen the record and make additional factual findings concerning the new

expected lifespan of the claimant? Would the new award be able to be paid in a

lump sum or periodically? What about the bond? How would that work?

      Such a construction raises an additional problem in this specific case: while

the government’s proposed interpretation of the statute would require an increase

in the award if E.R.T. lives beyond his 30-year life expectancy, there would be no

way for the district court to accomplish this task here. That’s because, according

to the government, see supra at n.3, the government cannot be subjected to

continuing obligations under the FTCA. That means that the district court would




                                         19
             Case: 17-13780     Date Filed: 08/17/2018    Page: 20 of 27


have no way to approximate section 768.78(2)’s results. Consequently, the district

court could not have authorized the periodic-payment trust in the first place.

      For all of these reasons, we conclude that the district court did not err in

declining to award the United States a reversionary interest in the trust, in the case

that E.R.T. does not live as long as expected.

3.    The district court erred in not awarding the government an interest in (1)
      the difference between the full value of the balance remaining in the trust in
      the case of E.R.T.’s premature death and its present value, and (2) the
      amount of interest that the trust earns solely because the United States paid
      the entire future-economic-damages award into the trust up front in a lump
      sum, not reduced to present value.

      Alternatively, the government asserts that if it is not entitled to a

reversionary interest in what remains of the future-economic-damages award upon

E.R.T.’s death, it is nonetheless entitled at the time of E.R.T.’s death to an interest

in (1) the difference between the full value of the remaining balance in the trust

and its present value, and (2) the amount of interest that the trust earns solely

because the United States paid the entire future-economic-damages award into the

trust up front in a lump sum, not reduced to present value. We agree.

      To explain why, we return once again to the FTCA’s requirement that any

award against the government approximate the same results that private parties

would have under the applicable state statute.        Under section 768.78(2)(b), a

private party making periodic payments makes the payments over the entire span

of the period for which they compensate the claimant, not all at the beginning of
                                          20
            Case: 17-13780     Date Filed: 08/17/2018     Page: 21 of 27


that period. As a result, a private party is able to earn interest on any periodic

payments not yet paid. And a private party paying a single lump sum enjoys the

benefit of paying that amount reduced to present value.                    Fla. Stat. §

768.78(2)(A)(1).

      But the government must deposit up front all the monies to be used to make

periodic payments, not reduced to present value. So it does not have the value of

the use of the money slated for later periodic payments during the part of the

period before a given periodic payment is due.          To place the government in

roughly the equivalent position to a private party, therefore, the government must

be able to collect (1) the difference between the full value of any remaining

balance at E.R.T.’s death and the balance’s present value, and (2) interest earned

by the trust solely as a result of the government’s payment up front of the total

periodic-payment award.

      We therefore reverse and remand on this limited issue so the district court

may amend the judgment to expressly provide the United States with an interest in

these two values.

4.    The district court erred in setting the United States’s deadline for paying the
      judgment within thirty days of the entry of this decision on appeal.

      Finally, we consider the government’s challenge to the district court’s

deadline for paying the future-economic-damages award into the trust.



                                         21
             Case: 17-13780    Date Filed: 08/17/2018   Page: 22 of 27


      In its final judgment, the district court ordered the United States to pay

future economic damages into the trust as follows:

      a. if no notice of appeal is filed, within 61 days of the date of this
      Amended Final Judgment; or

      b. if a notice of appeal is filed, within 30 days of the entry of a
      decision on appeal. . . .
While the district court’s order does not require payment until after the entry of a

decision on appeal, it does not account for the possibility that the United States

might seek further review by petitioning this Court for rehearing or petitioning the

Supreme Court for a writ of certiorari.

      Rule 62, Fed. R. Civ. P., however, entitles the United States to a stay of an

order awarding money damages until fourteen days after the entry of final

judgment following the conclusion of all appeals. More specifically, Rule 62(a)

precludes the execution of a money judgment “until 14 days have passed after its

entry.” And Rule 62(d) entitles an appealing party as a matter of right to have a

money judgment against it stayed while the order it challenges is on appeal,

provided that the party seeking the stay pays a bond guaranteeing payment if it

loses the appeal.    Am. Mfrs. Mut. Ins. Co. v. Am. Broadcasting-Paramount

Theatres, Inc., 87 S. Ct. 1 (1966) (Harlan, Circuit Justice); Arban v. West Publ’g

Corp., 345 F.3d 390, 409 (6th Cir. 2003); Hebert v. Exxon Corp., 953 F.2d 936,

938 (5th Cir. 1992); Fed. Prescription Serv., Inc. v. Am. Pharm. Ass’n, 636 F.2d
22
             Case: 17-13780     Date Filed: 08/17/2018   Page: 23 of 27


755, 760 (D.C. Cir. 1980); In re Fed. Facilities Realty Tr., 227 F.2d 651, 655 (7th

Cir. 1955). Finally, Rule 62(e) entitled, “Stay Without Bond on an Appeal by the

United States, Its Officers, or Its Agencies” precludes a court from requiring the

United States to post a bond to secure a stay of judgment pending resolution of its

appeals.

      We understand the mandatory nature of Rule 62(d) to apply equally to

motions by the government under Rule 62(e) for a stay of a money judgment

pending appeal. First, the purpose of the stay in both cases is to protect the

judgment debtor from “satisfying the judgment only to find that restitution is

impossible after reversal on appeal.” Poplar Grove Planting & Refining Co., Inc.

v. Bache Halsey Stuart, Inc., 600 F.2d 1189, 1190-91 (5th Cir. 1979). And second,

the purpose of Rule 62(d)’s bond requirement—to protect the claimant pending

appeal—does not apply to the United States. As we have discussed earlier in this

opinion, a federal court’s money judgment against the United States is already

protected without the need for a bond. So since Rule 62(d) entitles a litigant to a

stay of a money judgment pending appeal upon payment of a bond, Rule 62(e)

entitles the United States to a stay of a money judgment pending appeal without

payment of a bond. See Lightfoot v. Walker, 797 F.2d 505, 507 (7th Cir. 1986).

      That means the United States cannot be required to pay the money judgment

against it until it has exhausted all appeals it decides to take. See 28 U.S.C. § 2414

                                         23
             Case: 17-13780    Date Filed: 08/17/2018   Page: 24 of 27


(requiring the Attorney General of the United States, upon determining that “no

appeal shall be taken from a judgment or that no further review will be sought from

a decision affirming” a judgment, to so certify, allowing the judgment to be

“deemed final”). And it has 45 days to file a petition for rehearing upon entry of

our decision and 90 days to seek certiorari. As a result, the district court’s order

requiring the government to pay the judgment within thirty days of the entry of a

decision on appeal cannot stand. We therefore reverse this aspect of the district

court’s judgment.

                                        B.

The district court did not abuse its discretion when it ordered the United States to
make a future-lost-earnings payment when E.R.T. turns 17 and 1/2 years old.

      Next, we consider the United States’s challenge to the district court’s

formulation of the payment schedule for future economic damages. The district

court calculated E.R.T.’s future lost earnings by assuming that, had he not been

injured, he would have begun his working career at the age of 20. In its final

judgment, the district court structured E.R.T.’s future-lost-earnings payment as

follows: $1 million to be paid when E.R.T. reaches age 17 and 1/2, and then

annual payments of $139,689.20 beginning when he turns 20. On appeal, the

United States argues that E.R.T. should not begin receiving payments of future lost

earnings until he turns 20 years old because that is when the district court

determined he would have started working had he not been disabled at birth.

                                        24
             Case: 17-13780    Date Filed: 08/17/2018   Page: 25 of 27


      We look once again to section 768.78(2) in determining the appropriate

standard of review for this question, since the district court was charged with

approximating its effects. As relevant to this issue, section 768.78(2)(b) defines

“periodic payment” as “the spreading of future economic damage payments, in

whole or in part, over a period of time,” as further specified in the statute. Fla.

Stat. § 768.78(2)(b). The language allowing for payments of future economic

damages “in whole or in part” over a period of time makes it clear that a trial court

need not schedule all equal payments when it authorizes periodic payments. And

other than the requirement that the “total dollar amount of the periodic payments . .

. equal the dollar amount of all . . . future [economic] damages before any

reduction to present value,” id. at § 768.78(2)(b)(1), the statute leaves the trial

court free to exercise its discretion in fashioning the periodic-payment schedule.

We therefore review for abuse of discretion the district court’s decision that E.R.T.

shall be paid $1 million for future lost earnings when he turns 17 1/2 and then shall

receive annual payments of $139,689.20 beginning when he reaches the age of 20.

      The government cites Pruitt v. Perez-Gervert, 41 So. 3d 286 (Fla. Dist. Ct.

App. 2010), and asserts that the district court abused its discretion because “[t]he

purpose of a jury’s award of damages for loss of any future earning capacity is to

compensate a plaintiff for loss of capacity to earn income as opposed to actual loss

of future earnings.” Appellant’s Br. at 35 (quoting Pruitt, 41 So. 3d at 289)

                                         25
             Case: 17-13780     Date Filed: 08/17/2018   Page: 26 of 27


(quotation marks omitted).      But we think this statement works against the

government’s argument: E.R.T. will not lose his capacity to work at age twenty;

rather, he lost his capacity to work when he was injured at birth. So the district

court’s schedule requiring the government to pay the first $1 million of the future-

lost-earnings award when E.R.T. reaches 17 1/2 does not conflict with the premise

of Pruitt’s statement.

      What’s more, the district court gave a reasonable explanation for why it

exercised its discretion to schedule a payment to E.R.T. when he turned 17 and 1/2

years old: to ensure that “there will be money there available to buy a house and . .

. fix it and accommodate it so it’s ready when he’s 18.” The United States itself

acknowledged the need for future lost earnings to pay for E.R.T.’s housing when

he reaches the age of majority. At a conference before the district court on June

20, 2017, counsel for the government stated,

             With regards to [E.R.T.] and the house, what was really
             discussed with the Court, and what the Court I believe
             decided, was that parents provide housing for a child
             until that child reaches the age of majority, and then once
             the child reaches the age of majority that’s when their
             own earnings start to pay for their housing, and that’s the
             reason why the Court didn’t include housing except for
             with the loss of earnings capacity.

At the same conference, the United States requested that the district court “set forth

a schedule that applies the facts as were testified to and accepted by this Court to

the periodic payment statute.” That is what the district court did. We find no

                                         26
             Case: 17-13780    Date Filed: 08/17/2018   Page: 27 of 27


abuse its discretion in the district court’s formulation of the payment schedule for

future economic damages.

                                        III.

      For the reasons we have described above, we affirm in part and reverse and

remand in part.

      AFFIRMED IN PART; REVERSED AND REMANDED IN PART.




                                        27